24 Mich. App. 336 (1970)
180 N.W.2d 202
PEOPLE
v.
KOONTZ
Docket No. 8,023.
Michigan Court of Appeals.
Decided June 3, 1970.
Frank J. Kelley, Attorney General, Robert A. Derengoski, Solicitor General, George N. Parris, Prosecuting Attorney, Thaddeus F. Hamera, Chief Appellate Lawyer, and Stephen F. Osinski, Assistant Prosecuting Attorney, for the people.
Ronald Goldstein (James C. Kotwick, of counsel), for defendant on appeal.
Before: DANHOF, P.J., and McGREGOR and QUINN, JJ.
PER CURIAM.
Defendant, with retained counsel, was tried by the court sitting without a jury and *337 found guilty on the charge of attempted breaking and entering with intent to commit a felony contrary to MCLA § 750.110 (Stat Ann 1970 Cum Supp § 28.305) and MCLA § 750.92 (Stat Ann 1962 Rev § 28.287).
On appeal it is contended that the evidence was insufficient to support the verdict of guilty beyond a reasonable doubt. Second, it is alleged that the lower court erred in allowing defendant to be cross-examined relative to previous felony convictions. The people have filed a motion to affirm the conviction.
A complete review of the entire lower court record leaves no doubt that the evidence was sufficient to support the verdict. Moreover, the defendant having taken the witness stand, his credibility was in issue. Evidence of prior convictions is admissible for this purpose. MCLA § 600.2158 (Stat Ann 1962 Rev § 27A.2158); People v. Roney (1967), 7 Mich. App. 678, 683. The questions presented are unsubstantial.
The motion to affirm is granted.